PER CURIAM.
This is an appeal by the plaintiff Gerardo Cruz from an adverse final judgment on the pleadings in an action heretofore unrecognized under Florida law. The plaintiff Cruz sued his treating physician, the defendant Alexander Angelides, M.D., for breach of a fiduciary duty based solely on the fact that Dr.- Angelides gave a sworn pretrial affidavit and a video deposition at trial in which he expressed expert medical opinion favorable to the defendant in a prior medical malpractice action brought by the plaintiff against another medical doctor, which action resulted in a defense verdict. The plaintiff seeks as damages the damages which he failed to obtain in the first malpractice action. We affirm.
The law is well settled that a witness in a judicial proceeding, as here, is absolutely immune from any civil liability, save perhaps malicious prosecution, for testimony or other sworn statements which he or she gives in the course of the subject proceeding. Wright v. Yurko, 446 So.2d 1162, 1164 (Fla. 5th DCA 1984); Cawthon v. Coffer, 264 So.2d 873, 874 (Fla. 2d DCA 1972); Seidel v. Hill, 264 So.2d 81 (Fla. 4th DCA 1972); Bencomo v. Morgan, 210 So.2d 236 (Fla. 3d DCA 1968). This being so, it is plain that the plaintiff has no cause of action for breach of a fiduciary duty against the defendant. We reaffirm the Florida Supreme Court’s observatation in Coralluzzo v. Fass, 450 So.2d 858, 859 (Fla.1984), that “[wjhether [the defendant herein] has violated the ethical standards of his profession is a matter to be addressed by the [medical] profession itself,” rather than by the courts. Accordingly, the final judgment on the pleadings below must be and is hereby
Affirmed.